Title: From James Madison to John Jolley and Company, 26 April 1804
From: Madison, James
To: John Jolley and Company



Gentlemen.
Department of State, April 26th. 1804.
I have received and perused the papers respecting your Brig Neptune and Cargo, captured by a French privateer and carried to St. Jago of Cuba. Your Counsel will probably advise you that if you can find the Brig at Philadelphia or elsewhere in the United States, before a regular sentence of condemnation is passed upon her, you may reclaim her by judicial process. If the captors were authorized to cruize under a French commission, they appear to have committed flaigrant [sic] violations of the 21 & 22 sections of the Convention with France of the 30 Sepr. 1800, in their conduct with respect to the Vessel, cargo & crew. Under this aspect of the case your papers may be transmitted to the Agent of claims for captures at Paris.
If it is in your power to shew that the capturing Vessel was fitted out in a warlike manner at Cuba, or owned by Spanish subjects, your claim will be equally against the Spanish Government, and it may be transmitted to either Paris or Madrid as you may chuse, for which purpose on hearing from you again, you will be provided with a letter addressed to the proper Agent. It may not be superfluous perhaps to add that if the privateer had no commission, her being fitted out and equipped in a Spanish port will strengthen the claim upon Spain, and that if the Government of Cuba was apprized of her cruizing and making captures they were bound to detain her and restore the prizes she might bring into the ports of the Island. I am &c.
James Madison
